HUBBART, Judge
(dissenting).
I must respectfully dissent. In my view, the appellant herein has met all the necessary prerequisites to seal from public view the court and police records relating to consolidated case # 73-5869 in the Circuit Court for the Eleventh Judicial Circuit of Florida under Section 901.33, Florida Statutes (1977), as interpreted in Johnson v. State, 336 So.2d 93 (Fla.1976), and implemented by Fla.R.Crim.P. 3.692. No valid reason has been advanced either in the trial court or this court for denying the appellant’s motion to so seal such records. The order appealed from which denies such motion should therefore be reversed.